Exhibit 10.1

LEASE AGREEMENT

LEASE dated as of the 17th of December, 2013 between 257 Simarano Drive, LLC,
Brighton Properties, LLC, Robert Stubblebine 1, LLC and Robert Stubblebine 2,
LLC, all being limited liability companies organized and existing under the laws
of the Commonwealth of Massachusetts with a mailing address c/o O’Brien
Commercial Properties, Inc., 5 Mount Royal Avenue, Marlborough, Massachusetts
01752 (hereinafter referred to collectively as the “Landlord”), and RXi
Pharmaceuticals Corporation, 1500 West Park Drive, Westborough, Massachusetts
(hereinafter referred to as the “Tenant”).

1. PREMISES:

(A) In consideration of the rents, agreements and conditions herein reserved and
contained on the part of Tenant to be paid, performed and observed, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, for the term
herein set forth, certain premises located at 257 Simarano Drive, Marlboro,
Massachusetts containing approximately 7,581 rentable square feet of rentable
floor area and having dimensions approximately as shown upon Exhibit B (herein
referred to as “the Demised Premises”) [which includes the Tenant’s prorated
allocation of building common areas.] The space is comprised of 6,981 rentable
square feet, known as suite #101 currently occupied by Pointcare and 600
rentable square feet known as suite #104 formerly occupied by Jaimie Hood. The
common area factor (add-on factor) is 11.24%. of floor area in the building. The
Demised Premises are situated in the “Main Building” which building consists of
54,598 square feet; Two (2) other smaller buildings known as the “Annex
Buildings” are adjacent consist of 14,100 rentable square feet in total. All
three (3) collectively are the “Buildings”.

The ‘‘Main Building” and ‘‘Annex Buildings” are all situated upon a certain
parcel of land known as 257 Simarano Drive, Marlborough, Massachusetts. The
total size of all three buildings on the “Entire Parcel” is 68,698 rentable
square feet. Said parcel of land is shown as Lot I upon Exhibit A attached
hereto and made a part hereof and is herein referred to as ‘‘the Entire Parcel”.
The Landlord reserves its right to reduce the size of the entire parcel
including but not limited to removing by conveyance or otherwise the undeveloped
Lot 2 as shown on Exhibit A from said Entire Parcel. The Demised Premises are
situated within, (hereinafter referred to as “the Main Building”), shown on
Exhibit “A” and said Demised Premises are shown outlined by a bold yellow line
upon said Exhibit B. For purposes of this Lease, dimensions are measured from
the outside of exterior walls and the center of interior walls. It is understood
and agreed that Exhibit B is intended only to show the approximate size and
location of the Demised Premises, the Building and the Entire Parcel and for no
other purpose.

(B) The Demised Premises are demised and with the benefit of and subject to, the
nonexclusive rights of Landlord, Tenant and other tenants of the Building and
the Main Building and all persons having business with any of them, to use, in
common, the parking areas, electrical rooms, lavatories, hallways, loading dock,
loading door, entrances, vestibules, traffic lanes and walkways upon the Entire
Parcel for the purposes of parking and access, on foot and by vehicle not
exceeding the weight for which the same were constructed and for no other
purpose, except for any exclusive areas Landlord shall reserve for the parking
of trucks specifically designated by Landlord. Landlord reserves the right, from
time to time, to change the size and configuration of said parking areas,
traffic lanes and walkways and to temporarily (for a reasonable period of time)
close all or any part thereof to prevent a dedication thereof or to prevent the
accrual of any rights of any person or the public therein. Tenant shall have use
of the parking areas for its employees and visitors to park passenger vehicles
on a non-exclusive, first come first served basis on the Entire Parcel.

2. TERM: The term of this Lease shall be the period of five (5) years,
commencing on April 1, 2014 (herein referred to as “the Commencement Date”), and
expiring March 31, 2019 (hereinafter referred to as the “Expiration Date”).



--------------------------------------------------------------------------------

3. MINIMUM RENT: The Tenant shall pay Landlord rent at the rate of One Hundred
Seven Thousand Seven Hundred Nine Dollars and Fifty Cents ($107,709.50) per
year, in equal monthly installments of Eight Thousand Nine Hundred Seventy Five
Dollars and Seventy Nine Cents ($8,975.79) which minimum rent or additional rent
shall be paid monthly, in advance, on the first day of each and every calendar
month during the term of this lease. Rent for any fraction of a month at the
commencement or expiration of the term of this lease shall be prorated. Minimum
rent for suite #101 is calculated as the Base Rent of $9.95 per square foot plus
current Operating Expenses and real estate taxes estimated at $3.76 per rentable
square foot, multiplied by the 6,981 rentable square foot area of rentable
space, as referenced in section 1 (see Exhibit C for a current breakdown).
Minimum rent for suite #104 is $20.00 per rentable square feet (including
estimated Operating Expenses and real estate taxes as set forth above)
multiplied by 600 rentable square foot area of rentable space as referenced in
Section 1. Utilities are also included in this rent and paid by landlord. All
payments of rent (minimum and additional) shall be made payable to Landlord and
shall be sent to Landlord at the address hereinafter provided for the giving of
notice to Landlord or to such other person or address as Landlord shall from
time to time designate by notice to Tenant. Tenant shall pay Landlord any excess
annual Minimum Rent due for the portion of such additional period then so
expired, in each case, paid monthly, in advance, on or before the first
(1st) day of each calendar month, in equal monthly installments of one-twelfth
the annual rate thereof then in effect.

4. REAL ESTATE TAXES:

(A) Tenant shall pay, as additional rent, (7,581/68,698 or 11%) of the real
estate taxes upon the Buildings land, yard and improvements upon the Building
for each tax year during the term hereof in excess of One Hundred Thousand Four
Hundred Twelve Dollars and Fifty Seven Cents ($100,412.57) per year, and a pro
rata portion thereof for each tax year, in which the term hereof commences and
terminates. Tenant shall pay the amount of such excess to Landlord, on account,
in equal monthly installments of one-twelfth (l/l2th) the amount thereof
estimated by Landlord to be payable by Tenant on the basis of the immediately
preceding tax year, payable in monthly installments, in advance, on the first
day of each and every calendar month during the term of this Lease and a pro
rata portion thereof for any fraction of a month at the commencement or
termination of the term. In the event the Landlord estimated the amount of
excess real estate taxes to be paid by the Tenant, the Landlord shall after the
close of the tax year submit to Tenant a computation of the amount actually
payable by Tenant under this Section (A) for such year, and if the amount paid
by Tenant for such year on account as aforesaid shall be less than the amount
actually payable therefore as computed by Landlord, then Tenant shall pay the
amount of the deficiency, if any, to Landlord within ten (10) days after receipt
of such computation and if the amount paid by Tenant for such year as aforesaid
shall exceed the amount actually payable therefore as computed by Landlord, then
Tenant may recoup the amount of the excess by withholding such amount from the
next succeeding monthly payments due from Tenant under this Section (A) until
thereby repaid in full.

(B) Tenant shall pay all taxes, not including landlord’s income taxes allocable
to its leasehold interest, to its signs and other property in and upon the
Demised Premises, and to the rentals payable under this Lease. Tenant shall also
pay all taxes allocable to any improvements made by Tenant to the Demised
Premises. The expression “real estate taxes” shall include betterment
assessments and all taxes and assessments levied, assessed or imposed as a
substitute therefore, or in lieu of, the whole or any part of the real estate
taxes upon the Entire Parcel. Tenant shall pay timely and shall not be
responsible for penalties and/or interest to landlord’s sole delinquency.
Landlord shall not pass on increases in real estate taxes as a result of excess
improvements on the annex buildings which tenants may not benefit from.

5. ADVANCED RENT, SECURITY DEPOSIT:

(A) The Landlord acknowledges that it has received from Tenant the sum of
Seventeen Thousand Nine Hundred Fifty One Dollars and Fifty Eight Cents
($17,951.58) (hereinafter referred to as the “Security Deposit”) as security for
the payment of rents and the performance and observance of the agreements and



--------------------------------------------------------------------------------

conditions in this Lease contained on the part of Tenant to be performed and
observed. In the event of any default or defaults in such payment, performance
or observance, Landlord may, at its option and without prejudice to any other
remedy which Landlord may have as result thereof, apply said sum or any part
thereof towards the curing of any such default or defaults and/or towards
compensating Landlord for any loss or damage arising from any such default or
defaults. The Security Deposit is equal to two (2) months of Minimum Rent. Upon
the yielding up of the Demised Premises at the expiration or other termination
of the term of this lease, if Tenant shall not then be in default or otherwise
liable to Landlord, said sum or the unapplied balance thereof shall be returned
to the Tenant within thirty (30) days of the end of the lease term. It is
understood and agreed that Landlord shall always have the right to apply said
sum, or any part thereof, as aforesaid in the event of any such default or
defaults, without prejudice to any other remedy or remedies which Landlord may
have, or Landlord may pursue any other such remedy or remedies in lieu of
applying said sum or any part thereof. No interest shall be payable on said sum
or any part thereof. If Landlord shall apply said sum or part thereof as
aforesaid, Tenant shall, upon demand, pay to Landlord the amount so applied by
Landlord to restore the security to its original amount. Said sum shall not be
mortgaged, assigned or encumbered by Tenant without prior consent of Landlord.
Whenever the holder of Landlord’s interest in this Lease, whether it be the
Landlord named in this Lease or any transferee of said Landlord, immediate or
remote, shall transfer its interest in this Lease, said holder may pay to its
transferee said sum or the unapplied balance thereof, and thereafter such holder
shall be released from any and all liability to Tenant with respect to said sum
or its application or return, it being understood and agreed that Tenant shall
thereafter look only to such transferee with respect to said sum, or its
application or return provided Landlord presents satisfactory evidence of said
transfer. Landlord shall provide tenant reasonably detailed accounting history
of security deposit within ninety (90) days of tenant’s request.

(B) Said Security deposit is held by Landlord as security for the Tenant’s
obligations stated herein including but not limited to as security for any
necessary repairs and restorations of the Demised Premises that the Tenant
failed to complete upon vacating the Demised Premises. Said Security Deposit
shall not be used as a credit for rent.

6. PHYSICAL CONDITION: On or before the commencement date, Landlord shall
deliver possession of the Demised Premises to Tenant in whatever “as is”
condition the Demised Premises may be in, except as stated in Section 33 of this
Lease. Landlord acknowledges that the Demised Premises, shall be in the same
condition as it is now with the additional improvements listed on Exhibit E and
Entire Parcel, and all improvements thereon, have been inspected by Tenant, and
are in condition acceptable to Tenant and suitable for the purposes and uses
intended by Tenant and Landlord. Landlord has made no representations or
warranties whatsoever regarding the condition thereof, except as set forth
herein.

7. UTILITIES:

(A) Tenant shall pay all charges for heat, air conditioning, gas, electricity
and other utilities used by the Demised Premises. Electricity is privately
metered by Landlord and payable directly to the Landlord as a reimbursement. In
the event that electricity is metered privately by Landlord, Tenant shall,
within ten (10) days after delivery to Tenant of invoices in each case of said
privately metered electricity, reimburse Landlord the cost to the Landlord for
said electricity. The Tenant shall pay to the Landlord a ten percent (10%) late
fee for any utility reimbursements that are not received within ten (10) days
after Tenant has been billed for reimbursement. Tenant acknowledges that natural
gas and electricity provided to the Tenant’s Demised Premises is the Tenant’s
responsibility and not included as part of the common area charges. Natural gas
for heat is separately metered for suite #101 and paid by tenant directly to the
gas provider. There shall be no gas and/or electricity charges to Tenant for
suite #104.

(B) Water and Sewer charges are included in the base year expense budget.



--------------------------------------------------------------------------------

8. REPAIRS:

(A) Landlord shall during the term of this Lease make all necessary repairs or
alterations to the structural portion of the Buildings, defined as the
foundation, roof, exterior walls, structural columns and structural beams and
shafts, at its sole cost. Landlord shall also maintain, keep clean, safe and
orderly, and repair and replace as necessary all common areas (including
salting, sanding and snow removal from all parking areas, sidewalks, common
entry ways and access roads to the Demised Premises). Notwithstanding the
foregoing, if any of said repairs or alterations shall be made necessary by
reason of repairs, installations, alterations, addition or improvements made by
Tenant or anyone claiming under, Tenant, by reason of the fault or negligence of
Tenant or anyone claiming under Tenant, by reason of a default in the
performance or observance of any agreements, conditions or other provisions on
the part of Tenant to be performed or observed hereunder, by reason of any
vehicles damaging the Demised Premises or by reason of any special use to which
the Demised Premises may be put, Tenant shall make all such repairs or
alterations as may be necessary, should the party at fault be found to be
affiliated with Tenant except as otherwise required under Article 13 (A).
Landlord shall not be deemed to have committed a breach of any obligation to
make repairs or alterations or perform any other act unless Landlord shall have
made such repairs or alterations or performed such other act negligently. The
Landlord’s liability shall be limited to the cost of making such repairs or
alterations or performing such other act. As used in this Lease, the expressions
“exterior walls” and “roof” do not include rooftop heating and/or air
conditioning units serving the Demised Premises exclusively or glass, windows,
doors, window sashes or frames, door frames or sign belt.

(B) Tenant shall during the term of this lease make all repairs and alterations
to the Demised Premises which Tenant is required to maintain and or replace as
hereinafter set forth, which may be necessary to maintain the same in good
order, repair and condition, or which may be required by any laws, ordinances,
regulations or requirements of any public authorities having jurisdiction
subject only to the provisions of Articles 13 and 14; and Tenant shall upon the
expiration or other termination of the term of this lease remove its property
and that of all persons claiming under it and shall yield up peaceably to
Landlord the Demised Premises and all property therein other than property of
Tenant or persons claiming under Tenant, broom clean, and in good order, repair
and condition, and subject only to the provisions of Articles 13 and 14 and
shall then surrender all keys for the Demised Premises and shall inform Landlord
of all combinations on locks and safes. The property which Tenant is required to
maintain is the Demised Premises and every part thereof, including without
limitation, (I) the floor slab, and all walls, floors and ceilings, (II) the
heating, ventilating air conditioning system and all utilities (water, gas,
electricity and sewerage) conduits, fixtures, lamps, ballast, and light bulbs,
meters and equipment to the extent the same serve the Demised Premises (III) all
glass, windows, doors, window sashes and frame, and door frames, and (IV) Tenant
shall at all times keep in full force and effect full (all labor and materials
included) service and maintenance contract, approved by Landlord, for the
heating, ventilating, air conditioning system of the Demised Premises. Landlord
may, at its option, reserve the right to be the contractor providing the above
services and maintenance contracts and charge the Tenant for such cost at rates
similar to those prevailing in the industry and approved by tenant which will
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Tenant shall not be under any obligation to make repairs or
alterations to the foundation, roof, exterior walls, floor slab (except to the
extent that the Tenant has caused damage), structural columns or structural
beams of the Demised Premises or to make any repair or assume any responsibility
of Landlord under Section (A) of this Article, except to the extent provided in
Section (A) of this Article. Tenant specifically agrees to replace all glass on
the Demised Premises damaged with glass of the same kind and quality. Tenant
also shall keep the Demised Premises attractive in appearance. So-called
patch-paint jobs by Tenant shall be unacceptable. Not excepting any of the
above, landlord shall be responsible for the maintenance of the HVAC system for
suite 104.



--------------------------------------------------------------------------------

9. OPERATING EXPENSES AND OUTDOOR AREAS:

(A) Landlord will manage and professionally maintain the Entire Parcel. If
Landlord’s total annual operating cost of owning and maintaining the property
including but not limited to roof and building repairs, mechanical and
electrical systems serving common areas or the overall buildings, landscaped and
parking areas of the entire parcel, sidewalks and traffic lanes thereof,
including, without limitation, mowing, raking, fertilizing, pruning, trimming,
mulching, other various exterior clean up and repairs, replacement of light
bulbs and photo cells, sweeping of paved areas, re-striping of parking spaces,
seal coating and crack sealing of paved surfaces, repairing damaged paving,
berms and curbs, cleaning and repairing catch basins and drainpipes, operating
and maintaining lawn sprinklers, removing snow, ice and refuse from the parking
areas, traffic lanes and sidewalks, including salting and sanding of the parking
lot and sidewalks and all Landlord’s costs of owning and maintaining the Entire
Parcel and common areas and real estate management fees, for any calendar year
(“Operating Expense”) shall exceed Ninety Eight Thousand Six Hundred Seventy
Dollars ($98,670), (see Exhibit C attached hereto and made a part hereof, for
estimated expense budget for calendar year 2013 estimated budget of Landlord’s
known expenses and Tenant’s pro rata share) otherwise known as the “Operating
Expense Base”, then, Tenant shall pay 7,581/68,698 or 11% of such excess
(hereinafter referred to as the “Operating Expense Overage”) to Landlord upon
demand as additional rent. For the calendar year during which the term of this
Lease shall commence and terminate, Tenant shall pay above pro rata portions of
such excess. The actual bills and/or rental offset by on site landscape
contractor, with respect to the amount any such excess shall be conclusive and
finally determinative for purposes hereof. Tenant shall, within ten (10) days
after delivery to Tenant of invoices in each case, reimburse Landlord the cost
to Landlord for said Operating Expense Overage. Billing shall include an updated
version of Exhibit C. Tenant shall have right to audit Landlord’s statement
within three (3) months of billing and upon timely and full payment by Tenant.

(B) If Landlord’s total annual operating cost of owning, insuring and
maintaining the Building, including but not limited to common rubbish removal,
janitorial services and supplies for the Main Building, utilities and alarm
services and repairs serving the common areas and water and sewer serving the
Main Building for any calendar year (“Operating Expense”) shall exceed Forty
Seven Thousand Eight Hundred and Ten Dollars ($47,810) (see Exhibit C attached
hereto and made a part hereof, for estimated expense budget for calendar year
2013 estimated budget of Landlord’s known expenses, and Tenant’s pro rata
share), otherwise known as the “Operating Expense Base”, then, Tenant shall pay
7,581/68,698 or 11% of such excess. For the calendar year hereinafter referred
to as the “Operating Expense Overage” to Landlord upon demand as additional rent
during which the term of this Lease shall commence and terminate, Tenant shall
pay above pro rata portions of such excess. For the calendar year during which
the term of this Lease shall commence and terminate, Tenant shall pay above pro
rata portions of such excess. The actual bills and/or rental offset by on site
landscape contractor, with respect to the amount any such excess shall be
conclusive and finally determinative for purposes hereof. Tenant shall, within
ten (10) days after delivery to Tenant of invoices in each case, reimburse
Landlord the cost to Landlord for said Operating Expense Overage.

(C) Tenant shall allow any exterior lights upon the Demised Premises to remain
in operation as determined by the photo cells or timers attached thereto by
Landlord.

(D) Tenant shall not make any use, nor permit its employees or contractors to
make any use, of the outdoor areas of the Entire Parcel or of the streets and
driveway abutting the Demised Premises which shall damage such streets or
driveways, including, without limitation, the overloading thereof.

10. ALTERATIONS:

(A) Tenant agrees that neither Tenant nor anyone claiming under Tenant shall
make any installations, alterations, additions or improvements to or upon the
Demised Premises, except only the installation of fixture necessary for the
conduct of its business, without the prior written consent of Landlord and
except for non-structural alterations to the interior of the Building costing,
in the aggregate, One Thousand



--------------------------------------------------------------------------------

Dollars ($1,000.00) or less. Notwithstanding any alteration to which Landlord
may hereafter, in its sole discretion, consent, Tenant shall restore the Demised
Premises to the same condition as the Demised Premises were in upon commencement
of the term unless otherwise requested in writing by Landlord. Tenant shall not
bring any additional electrical service into the Demised Premises unless it is
brought in underground over a route first approved by Landlord and unless Tenant
restores the surface of the ground and other disturbed areas to the reasonably
same condition that existed prior to the installation thereof. All
installations, alterations, additions and improvements made to or upon the
Demised Premises, whether made by Landlord or Tenant or any other person (except
only sign and movable trade fixtures installed in the Demised Premises prior to
or during the term of this Lease at the sole cost of Tenant or any person
claiming under Tenant shall be deemed part of the Demised Premises and upon the
expiration or other termination of the term of this Lease shall be at the
Landlord’s sole discretion either fully restored in accordance with the above
provisions of this paragraph or surrendered with the Demised Premises as a part
thereof without disturbance, molestation or injury. Movable trade fixtures shall
include trade fixtures and other installations not affixed to the realty and
trade fixtures and other installations affixed only by nails, bolts or screws
with the prior permission of Landlord.

(B) Tenant shall procure all necessary permits before making any repairs,
installations, alterations, additions, improvements or removals. Landlord shall
cooperate with Tenant in obtaining such permits. Tenant agrees that all repairs,
installations, alterations, additions, improvements and removals done by Tenant
or anyone claiming under Tenant shall be done in a good and workmanlike manner,
that the same shall be done in conformity with all laws, ordinances and
regulations of all public authorities and all insurance inspection or rating
bureaus having jurisdiction, that the structure of the demised premises shall
not be endangered or impaired thereby, and that Tenant shall repair any and all
damage caused by or resulting from any such repairs, installations, alterations,
additions, improvements or removals, including, without limitation, the filling
of holes. Tenant shall pay promptly when due all charges labor and materials in
connection with any work done by Tenant or anyone claiming under Tenant to or
upon the Demised Premises so that the Demised Premises shall at all times be
free of liens. Tenant shall hold Landlord harmless from, and indemnify Landlord
against, any and all claims for injury, loss or damage to persons or property
caused by or resulting from the doing of any such repairs, installations,
alterations, additions, improvements and removals. Landlord agrees with regard
to work, that it does under the terms of the Lease, that Landlord shall save
Tenant harmless from, and indemnify Tenant against, any and all claims for
injury, loss or damage to persons or property caused by or resulting from the
doing of any such repairs, installations, alterations, additions, improvements
and removals resulting from work done by Landlord hereafter.

If any mechanic’s lien or other liens, charges or orders shall be filed against
the whole or any part of the Demised Premises as the result of the acts or
omissions of Tenant or anyone claiming under Tenant or any claim against Tenant,
Tenant shall cause the same to be canceled and discharged of record, or fully
bonded by bonding company satisfactory to Landlord, within ten (10) days after
notice of filing thereof.

11. USE: Tenant agrees that during the term of this Lease, Demised Premises
shall be used and occupied only for research, design, production and
warehouse/distribution space and for no other purpose without the prior written
consent of Landlord. The Tenant agrees to indemnify, hold harmless and defend
the Landlord, its successors and assigns, from and against any loss, damage,
claims, expenses, liabilities or judgments in connection with contamination for
which the Tenant is responsible or that results from the failure of the Tenant
to carry out its obligation under the Lease. Tenant agrees that during the term
of this Lease and, notwithstanding anything in the immediately preceding
sentence contained to the contrary: no use may be made of the Demised Premises
by Tenant, IRS agents, employees, visitors, vendors, contractors, etc. which may
reasonably be expected to attract parking, loading or unloading in excess of the
facilities constructed therefore upon the Entire Parcel; neither Tenant nor any
person claiming under Tenant shall impede ingress or egress to, or use of, the
loading areas of the Entire Parcel;



--------------------------------------------------------------------------------

no nuisance or waste shall be permitted in, upon or about the Demised Premises;
no use or business shall be permitted or conducted in, upon or about the Demised
Premises which shall be unlawful, improper, noisy or offensive, or contrary to
any law, ordinance, regulation or requirement of any public authority or
insurance inspection or rating bureau or similar organization having
jurisdiction; the Demised Premises including, without limitation, any of the
mechanical systems thereof, shall not be overloaded, damaged or defaced; Tenant
shall not drill or make any holes in the stone or brickwork or any of the walls
or ceilings of the Demised Premises; the utility conduits in the Demised
Premises shall not be overloaded or used for any purposes other than the
purposes for which originally constructed; no foreign objects shall be deposited
in the plumbing facilities of the Demised Premises by tenant, its agents,
employees, visitors, vendors, contractors, etc.; no ladders shall be placed
against the flashing upon the perimeter of the Building; Tenant shall not permit
the emission of any objectionable noise, smoke, fumes, dust or odor from the
Demised Premises; Tenant shall procure all licenses and permits which may be
required for any use made of the Demised Premises; all waste and refuse shall be
stored in and removed from the Demised Premises in accordance with rules and
regulations therefore as may be prescribed by Landlord; and no sign may be
installed upon the Demised Premises which is visible from the exterior of the
Building. The Landlord shall provide Tenant with signage on the Building’s
directories.

12. INDEMNITY AND INSURANCE:

(A) During the term of this Lease, and at any other time while Tenant or any
person claiming under Tenant shall be upon the Entire Parcel, Tenant shall to
the extent permitted by law, hold Landlord harmless from, and defend and
indemnify Landlord against any and all injury, loss or damage, and any and all
claims for injury, loss or damage, of whatever nature (i) caused by or resulting
from, or claimed to have been caused by or to have resulted from any act,
omission or negligence of Tenant or any person claiming under Tenant (including
without limitation, sub-Tenants of Tenant and employees and contractors of
Tenant and its sub-Tenants) no matter where occurring, and (ii) occurring in,
upon or about the Demised Premises or in connection with the use, occupancy or
control thereof, no matter how caused excluding acts of God. This indemnity and
hold harmless agreement shall include indemnity against all costs, expenses and
liabilities incurred in connection with any and such injury, loss or damage or
any such claim, or any proceeding brought thereon or the defense thereof
(iii) except if caused by the direct wrongful acts of the Landlord, hereafter,
if Tenant or any person claiming under Tenant or the whole or any part of the
property of Tenant or any person claiming under Tenant shall be injured, lost or
damaged by theft, fire, water, or steam or in any other way or manner, whether
similar or dissimilar to the foregoing, then, to the extent permitted by law, no
part of said injury, loss or damage shall be borne by Landlord, its employees or
its agents.

(B) Tenant shall maintain and pay for general comprehensive public liability
insurance, with respect to the Demised Premises and its appurtenances, issued by
an insurance company approved by Landlord, naming Landlord and Tenant and any
designees of Landlord as additional named insureds, in amounts of not less than
One Million dollars ($1,000,000.00) with respect to injuries to any one person
and not less than Two million dollars ($2,000,000.00) with respect to injuries
suffered in any one accident and not less than One Million Dollars ($1,000,000)
with respect to property, or such greater amounts as shall be reasonably
required the holder of any mortgage upon the Demised Premises or premises of
which the Demised Premises are a part. Tenant shall deliver to Landlord the
policies of such insurance, or certificates thereof, at least fifteen (15) days
prior to the commencement of the term of this Lease and each renewal policy or
certificate thereof in form acceptable to Landlord, at least fifteen (15) days
prior to the expiration of the policy it renews. All such insurance policies
shall provide that such policies shall not be cancelled or changed without at
least fifteen (15) days notice to Landlord.

13. FIRE AND OTHER CASUALTY:

(A) If the Demised Premises shall be damaged or destroyed by fire or other
casualty, then Tenant shall give notice thereof to Landlord and except as
hereinafter otherwise provided, Landlord shall, within



--------------------------------------------------------------------------------

reasonable time thereafter, repair or restore the Demised Premises to
substantially the same condition the Demised Premises were in prior to such
casualty and capable of being and for the uses permitted hereby. Notwithstanding
the foregoing, Landlord shall not be obligated to spend for such repairs and
restoration any amount in excess of such insurance proceeds, if any, as shall be
paid to Landlord as the result of such damage or destruction, and subject to the
prior rights thereto, if any, of any mortgagees. If the damage to the Demised
Premises should be so extensive as to render the whole or any part thereof
untenable or unsuitable for use and occupancy by Tenant for the uses permitted
hereunder, a just proportion of the Minimum Rent, Real Estate Taxes and
Operating Expenses, according to the nature and extent of the injury to the
Demised Premises, shall be suspended or abated until occupancy of the Demised
Premises shall be repaired or restored as provided in the first sentence of this
Section (A). It is agreed and understood that if during the term of this Lease
either the Demised Premises or the Building shall be damaged or destroyed as
aforesaid to the extent of twenty-five percent (25%) or more of their insurable
value, Landlord, at its election, may terminate the term of this Lease by a
notice to Tenant within thirty (30) days after such damage or destruction. It is
also agreed and understood that if during the last six (6) months of the term of
this Lease the Demised Premises shall be damaged or destroyed as aforesaid to
the extent of twenty-five percent (25%) or more of their insurable value, Tenant
at its election, may terminate the term of this Lease by a notice to Landlord
within thirty (30) days after such damage or destruction. In the event of any
termination of the term of this Lease pursuant to the provisions of this
Article, the termination shall be effective upon the fifteenth (15th) day after
the giving of the notice of termination. A just proportion of the Minimum Rent,
Real Estate Taxes and Operating Expenses, according to the nature and extent of
the injury to the Demised Premises, shall be suspended or abated until the time
of termination, and Minimum Rent shall be apportioned as of the time of
termination. If Landlord is required or elects to repair or restore the Demised
Premises as hereinabove provided, then Tenant shall, subject to the conditions
hereof, resume its business therein. If Landlord shall not substantially
complete repair and restoration of the Demised Premises the extent required
under this Section (A) on or before the fifteenth (15th) day following the
occurrence of such casualty (hereinafter referred to as the “Deadline”), then
the term of this Lease shall terminate upon the Deadline unless prior to the
Deadline Tenant shall give notice to the Landlord that Tenant then elects to
continue the term of this Lease thereafter, and if Tenant shall so elect then
this sentence shall thereafter be void and of no further force or effect.

(B) Landlord shall maintain such fire and casuals insurance with respect to the
Demised Premises as shall from time to time be required by the holder of a first
mortgage upon the Entire Parcel. The cost to Landlord of any insurance which
Landlord shall maintain with respect to the Demised Premises, the Building
and/or the Entire Parcel, including, without limitation, fire, so-called
extended coverage, rent insurance, agreed amount, inflation guard, all risk
and/or difference-in-conditions coverage, and general comprehensive public
liability insurance, is herein referred to as “Landlord’s Insurance Cost”.

The determination of Landlord’s insurance agent with respect to the amount of
any excess insurance premiums pursuant to Section 9-B shall be conclusive and
finally determinative for purposes hereof. Nothing in this Section (B) shall be
deemed to limit in any way the obligations of Tenant contained in this Lease
with respect to the maintaining of any type of insurance whatsoever.

(C) Tenant shall not do, or suffer to be done, or keep, or suffer to be kept, or
omit to do, anything in, upon or about the Demised Premises, the Building and/or
the Entire Parcel which may prevent the obtaining of any insurance on, or with
respect to the Demised Premises, the Building and/or the Ensure Parcel or on any
property therein, including, without limitation, fire, extended coverage, public
liability insurance and any other insurance referred to in Section (A) hereof,
or which may make void or voidable any such insurance or which may create any
extra premiums for, or increase the rate of, any such insurance. If anything
shall be done or kept omitted to be done in, upon or about the Demised Premises
which shall create any increased or extra premiums for or increase the rate of,
any such insurance, then, in addition to all other rights and remedies which
Landlord may have as a result thereof, Tenant shall pay the increased



--------------------------------------------------------------------------------

cost of the same to Landlord upon demand. In determining whether extra or
increased premiums are the result of Tenant’s use of the Demised Premises a
Schedule issued by the organization making the rates applicable to the Demised
Premises, or a certificate of Landlord’s insurance agent, showing the components
of such rates, shall be conclusive evidence of the items and charges which
comprise the rate of any such insurance and any increase therein and extra
charge therefore.

14. EMINENT DOMAIN:

(A) If after the execution of this Lease and prior to the expiration of the term
of this Lease the whole of the Demised Premises shall be taken under the power
of eminent domain, or acquired for any public or quasi-public use by deed in
lieu thereof, then the term of this Lease shall cease as of the time when
Landlord shall be divested of its title in the Demised Premises, and Minimum
Rent shall be apportioned and adjusted as of time of termination.

(B) If only a part of the Entire Parcel shall be taken under the power of
eminent domain, or acquired for any public or quasi-public use by deed in lieu
thereof and if as a result thereof the paved area of the Entire Parcel shall be
reduced by more than twenty percent (20%) or the ground floor area of the
Building shall be reduced by more than ten percent (10%), and the part remaining
shall not be reasonably adequate for the operation of business conducted in the
Demised Premises to uses permitted hereby prior to the taking, either Landlord
or Tenant may, at its election terminate the term of this Lease by giving the
other notice of the exercise of its election within twenty (20) days after it
shall receive notice of such taking, and termination shall be effective as of
the time that possession of the part so taken shall be required for public or
quasi-public use, and Minimum Rent shall be apportioned and adjusted as of the
time of termination. If only a part of the Demised Premises shall be taken under
the power of eminent domain or so acquired and if the term of this Lease shall
not be terminated as aforesaid, then provided the Tenant continues to have
reasonably adequate parking, the term of this Lease shall continue in full force
and effect and Landlord shall, within a reasonable time after possession is
required for public use, repair and restore what may remain of the Entire Parcel
and the demised Premises subject to reduction in area as a result thereof and
subject to then existing building and zoning codes, and a just proportion of the
Minimum Rent, according to the nature and extent of the injury to the Demised
Premises, shall be suspended or abated until what may remain of the Demised
Premises shall be put into such condition by Landlord, and thereafter a
proportion of the Minimum Rent shall be abated for the balance of the term of
this Lease, said proportion to be computed on the basis of the relationship
which the ground floor area of the Demised Premises rendered unusable bears to
the ground floor area of the Demised Premises immediately prior thereto.
Notwithstanding the foregoing Landlord shall not be obligated to make any such
repairs and restoration under this Article which shall cost Landlord any amount
in excess of such damages as shall be paid to Landlord as the result of such
taking or deed and not required to be paid by Landlord or the holders of any
mortgages upon the Entire Parcel.

(C) Landlord reserves to itself, and Tenant assigns to Landlord, all rights to
damages accruing on account of any taking under the power of eminent domain or
by reason of any such act of any public or quasi-public authority for which
damages are payable. Tenant agrees to execute such instruments of assignment as
may be reasonably required by Landlord in any proceeding for the recovery of
such damages if requested by Landlord, and to pay over to Landlord any damages
that may be recovered in said proceeding. It is agreed and understood, however,
that Landlord does not reserve to itself, and Tenant does not assign to
Landlord, any damages payable for movable trade fixtures installed by Tenant or
any person claiming under Tenant at the sole cost of Tenant or any person
claiming under Tenant.

15. DEFAULTS:

(A) All rent (minimum and additional) and other charges and amounts due and
payable under this Lease from Tenant to Landlord shall be payable and paid
without demand and without any deduction, defense, counterclaim or set-off
whatsoever. If Landlord shall default under this Lease, Tenant’s sole remedies



--------------------------------------------------------------------------------

shall be injunctive relief and/or damages, and Tenant shall not have the right
to terminate this Lease or withhold any rent, charge or amount hereunder as a
result thereof. A default by the Tenant under this Lease shall be deemed a
default under all other Leases Tenant or its affiliates may now have or
subsequently enter into with Landlord.

(B) (1) If Tenant shall default in the payment of any rent or other payments
required of Tenant and such default shall continue for five (5) days after
written notice thereof by Landlord together with reasonably detailed description
of default, or (2) if Tenant shall default in the performance or observance of
any other agreement or condition on its part to be performed or observed and if
Tenant shall fail to cure said non-monetary default within thirty (30) days
after receipt of notice of said default from Landlord, or (3) if any person
shall levy upon, or take, this Leasehold interest or any part thereof upon
execution, attachment or other process of law, or (4) if Tenant shall make an
assignment of its property for the benefit of creditors, or (5) if Tenant shall
be declared bankrupt or insolvent according to law, or (6) if any bankruptcy,
insolvency, reorganization or arrangement proceedings shall be commenced by
Tenant, or (7) if any bankruptcy, insolvency, reorganization or arrangement
proceedings shall be commenced against Tenant, or if a receiver, trustee or
assignee shall be appointed for the whole or any part of Tenant’s property, and
shall not be dismissed within thirty (30) days thereafter, or (8) if Tenant
shall vacate or abandon the Demised Premises, then, in any of said events,
Landlord lawfully and immediately or at any time thereafter, and without any
further notice or demand, enter into and upon the Demised Premises or any part
thereof in the name of the whole, by force or otherwise, and hold the Demised
Premises as if this Lease had not been made, and expel Tenant and those claiming
under it and remove its or their property (forcibly, if necessary) without being
taken or deemed to be guilty of any manner of any trespass (or Landlord may send
written notice to Tenant of the termination of the term of this Lease), and upon
entry as aforesaid (or in the event that Landlord shall send to Tenant notice of
termination as above provided, on the fifth (5th) day next following the date of
the sending of such notice), the term of this Lease shall terminate. A default
by Tenant under this Lease shall be deemed a default under all other Leases
Tenant may have with Landlord.

(C) In case of any such termination, the entire unpaid rent due for the
remaining term of this Lease shall become immediately due and payable upon
notice to the Tenant and all other Tenant obligations which Landlord may incur
by reason of any such termination between the time of termination and the
expiration of the term of this Lease as originally provided in Article 2 shall
become due. It is understood and agreed that at the time of the termination or
at any time thereafter, Landlord may rent the Demised Premises upon any terms
and conditions as Landlord may in its sole discretion determine, and for a term
which may expire after the expiration of the term of this Lease, without
releasing Tenant from any liability whatsoever, that Tenant shall be liable for
any reasonable expenses incurred by Landlord in connection with obtaining
possession of the Demised Premises, with removing from the Demised Premises
property of Tenant and persons claiming under it (including, without limitation,
warehouse charges), with putting the Demised Premises into good condition for
re-letting, and with any re-letting, including, without limitation, reasonable
expenses for protecting, redecorating, repairing, restoring, subdividing and
altering the Demised Premises, that any monies collected from any re-letting
shall be applied first to the foregoing expenses and then to the payment of rent
and all other payments then due or which may thereafter become due from Tenant
to Landlord and that Tenant shall be responsible to reimburse Landlord for
reasonable attorney’s fees and broker’s fees incurred in exercising any of
Landlord’s rights under this Lease, including but not limited to actions to
recover damages based on the Tenant’s failure to repair, restore or maintain the
Demised Premises in good order, repair and condition is as described in this
Lease. In the event of any and all defaults of this lease, Tenant shall be
thereby in default for any and all leases with landlord.

16. ASSIGNMENT: Tenant shall not assign, mortgage, pledge or otherwise encumber
this Lease or any interest therein, or sublet the whole or any part of the
Demised Premises, without obtaining on each occasion the written consent of
Landlord. The foregoing prohibition against assignment and subletting



--------------------------------------------------------------------------------

shall be construed to prohibit an assignment or subletting by operation of law
but not if to a wholly owned subsidiary. The foregoing prohibition shall not
prohibit the assignment of this Lease, or subletting of the Demised Premises, to
a business organization affiliated with Tenant, notwithstanding such assignment,
Tenant shall remain fully, primarily and unconditionally liable under this Lease
and shall not thereby be released from the performance and observance of all the
agreements and conditions on the part of Tenant to be performed or observed
hereunder. No assignment under the immediately preceding sentence and no other
assignment or other transfer of Tenant’s interest in this Lease to which
Landlord may hereafter consent shall be effective unless and until the assignee
or transferee thereunder shall deliver to Landlord, in recordable form a copy of
the assignment or transfer thereto and the agreement of such assignee or
transferee with Landlord to perform and observe all of the terms and conditions
on the part of Tenant to be performed or observed under this Lease. A business
organization shall be deemed to be affiliated with any corporation (a) if such
business organization controls or is controlled by such corporation either
directly by ownership or a majority of its voting stock or, if publicly held, of
such minority thereof as to give it substantial control of such corporation, or
indirectly by ownership of such majority of voting stock of another business
corporation so controlling such corporation, or (b) if such business
organization is so controlled by another business organization so controlling
such corporation, or (c) if such business organization and such corporation are
substantially controlled by the same stockholders or their families.

17. WAIVER OF SUBROGATION: Each of Landlord and Tenant hereby releases the
other, to the extent of its insurance coverage, from any and all liability for
any loss or damage caused by fire or any of the extended coverage casualties or
any other casualty covered by its insurance, even if such fire, or other
casualty shall be brought about by the fault or negligence of the other party,
or any persons claiming under it, however, this release shall be in force and
effect only with respect to loss or damage occurring during such time as the
releaser’s policies of insurance covering such loss or damage shall contain a
clause to the effect that this release shall not affect said policies or the
right of the releaser to recover thereunder. Each of Landlord and Tenant agrees
that its fire and other casualty insurance policies will include such a clause
so long as the same is obtainable and is includible without extra cost, or if
extra cost is chargeable, therefore, so long as the other party pays such extra
cost. If extra cost is chargeable therefore, each party will advise the other
thereof and the amount thereof, and the other party at its election, may pay the
same but shall not be obligated to do so.

18. SUBORDINATION TO MORTGAGES: Tenant agrees that upon the request of Landlord,
Tenant shall subordinate this Lease and the lien hereof to the lien of any
present or future mortgage or mortgages upon the Demised Premises or any
property of which the Demised Premises are a part, irrespective of the time of
execution or time of recording of any such mortgage or mortgages. Upon the
request of Landlord, Tenant shall execute, acknowledge and deliver any and all
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination none of which may change the terms and conditions
hereof, and shall agree, in substance, that, if the holder of any such mortgage
or any person claiming thereunder, including, without limitation, a purchaser at
foreclosure or by deed in lieu of foreclosure, shall succeed to the interest of
Landlord in this Lease, Tenant shall recognize and attorn to, such holder or
other person as its Landlord under this Lease, and shall enter into such further
agreements with such mortgagee as such mortgagee shall request. Tenant shall
also upon request of the Landlord provide to Landlord copies of its financial
statement and/or federal and state tax returns for the two (2) years prior to
the Commencement Date and for each year that the Tenant is in possession of
Demised Premises during the Lease Term or any extension of said Lease Term.
Tenant also agrees that if it shall fail at any time to execute, acknowledge or
deliver any such instrument requested by Landlord, Landlord may, in addition to
any other remedies available to it, execute, acknowledge and deliver such
instrument as the attorney-in-fact of Tenant and in Tenant’s name; and Tenant
hereby makes, constitutes and irrevocably appoints Landlord as its
attorney-in-fact for that purpose. The word ‘‘mortgage” as used herein includes
mortgages, deeds of trust and other similar instruments and modifications,
consolidations, extensions, renewals, replacements and substitutes thereof.
Landlord shall provide tenant ten (10) days notice to tenant before invoking
this provision.



--------------------------------------------------------------------------------

19. ACCESS TO PREMISES: Landlord shall have the right to enter upon the Demised
Premises or any part thereof, without charge, during normal business hours after
twenty-four (24) hours notice to the Tenant, to inspect the same, to show the
Demised Premises to prospective purchasers, mortgagees or (Tenants during the
last nine (9) months), to make or facilitate any repairs, alterations, additions
or improvements to the Demised Premises and/or the Building, including, without
limitation, to install and maintain in, and remove from, any part of the Demise
Premises, pipes, wires and other conduits (but nothing in this Article 19
contained shall obligate Landlord to make any repairs, alterations, additions,
or improvements); and Tenant shall not be entitled to any abatement or reduction
of rent or damages by reason of any of the foregoing. For the period commencing
nine (9) months prior to the expiration of the term of this Lease, Landlord may
maintain “For Lease” signs on the front or any part of the exterior of the
Demised Premises. Additionally, the Landlord shall have the right to enter the
Demised Premises, in the case of emergency, at anytime.

20. HOLDING OVER: (A) If Tenant or any person claiming under Tenant shall remain
in possession of the Demised Premises or any part thereof after the expiration
of the term of this Lease without any agreement in writing between Landlord and
Tenant with respect thereto, prior to the acceptance of rent by Landlord the
person remaining in possession shall be deemed a Tenant-at-sufferance. Such
Tenant-at-sufferance shall pay to the Landlord at a rate of four (4) times the
rate in effect immediately prior to the expiration of the term for each month it
remains in occupancy and the Tenant shall be responsible for all damages and
reasonable costs incurred by the Landlord as a result of said holdover.

(B) The Tenant shall have the option to hold over for one (30) day period at
lease expiration provided the Tenant has given the Landlord written notice, five
(5) months in advance or their intent to do so, pursuant to Section 27. Tenant
shall be considered a Tenant at will and shall pay rent equal to the amount paid
in the previous month as well as be responsible for all other obligations of the
Lease. Should the Tenant hold over for any period beyond the thirty (30) days,
Tenant shall be responsible pursuant to Section (a) of this article.

21. WAIVERS: Failure of either party to complain of any act or omission on the
part of the other party no matter how long the same may continue, shall not be
deemed to be a waiver by either party of any rights hereunder. No waiver by
either party at any time, express or implied, of any breach of any provision of
this Lease shall be deemed a waiver of a breach of any other provision of this
Lease or a consent to any subsequent breach of the same or any other provision.
If any action by Tenant shall require Landlord’s consent or approval, Landlord’s
consent to or approval of such action on any one occasion shall not be deemed a
consent to or approval of said action on any subsequent occasion or a consent to
or approval of any other action on the same or any subsequent occasion. No
payment by Tenant or acceptance by Landlord of a lesser amount than shall be due
from Tenant to Landlord shall be deemed to be anything but payment on account,
and the acceptance by Landlord of a check for a lesser amount an endorsement or
statement thereon or upon a letter accompanying said check that said lesser
amount is payment in full shall not be deemed an accord and satisfaction, and
Landlord may accept said check without prejudice to recover the balance due or
pursue any other remedy. Any and all rights and remedies which Landlord may have
under this Lease or by operation of law, either at law or in equity, upon any
breach, shall be distinct, separate and cumulative and shall not be deemed
inconsistent with each other; and no one of them, whether exercised by Landlord
or not, shall be deemed to be in exclusion of any other, and any two or more or
all of such rights and remedies be exercised at the same time.

22. RULES AND REGULATIONS: Tenant shall observe and comply with, and will cause
its sub-Tenants and its and their employees and agents, to observe and comply
with reasonable rules and



--------------------------------------------------------------------------------

regulations from time to time promulgated by Landlord for the benefit and
prosperity of the Industrial Park, any, if in which the Demised Premises are
situated, including without limitation, the prohibition or restriction of any
activities upon the outdoor areas of the Demised Premises other than parking,
loading and unloading. However, neither Tenant nor any person claiming under it
shall be bound by any such rules and regulations until such time Tenant receives
a copy thereof. A copy of such rules and regulations is attached hereto and made
a part hereof identified as Exhibit D.

23. QUIET ENJOYMENT: Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably quietly have,
hold and enjoy the Demised Premises during the term of this Lease without any
manner of hindrance or molestation from Landlord or any person claiming by
through or under Landlord, subject however, to the terms of this Lease any
instruments having a prior lien.

24. FAILURE OF PERFORMANCE: If Tenant shall make any default or defaults under
this Lease and shall fail to cure the same within ten (10) days or thirty
(30) days as to the non-rent items, after Landlord gives Tenant notice thereof,
then, Landlord may, at its election, immediately or at any time thereafter,
without waiving any claim for breach of agreement, and without further notice to
Tenant, cure default or defaults for the account of Tenant, except when
reasonably deemed necessary by Landlord to prevent injury to person or property
Landlord may cure such default without waiting ten (10) days or thirty (30) days
as applicable to the form of default, but after notice to Tenant, and, in either
case, the cost to Landlord thereof: shall be deemed to be additional rent due
upon demand shall be added to the installment of rent next accruing or to any
subsequent installment of rent, at the election of Landlord. Landlord warrants
that it has title, power, and rights to enter into and deliver the lease.

25. MISCELLANEOUS:

(A) The words “Landlord” and “Tenant” and the pronouns referring thereto, as
used in the Lease, shall mean, where the context requires or admits the persons
named herein as Landlord and as Tenant, respectively, their respective heirs,
legal representatives, successors and assigns, irrespective of whether singular
or plural masculine, feminine or neuter. Except as hereinafter provided
otherwise, the agreements and conditions in this Lease contained on the part of
Landlord to be performed or observed shall be binding upon Landlord and its
heirs, legal representatives, successors and assigns and shall inure to the
benefit of Tenant and its heirs, legal representatives, successors and assigns;
and the agreements and conditions on the part of Tenant to be performed or
observed shall be binding upon Tenant and its heirs, legal representatives,
successors and assigns shall inure to the benefit of Landlord and its heirs,
legal representatives, successors and assigns. Two persons shall be deemed
affiliated if (i) one controls the other either directly by ownership of a
majority of its voting stock or of such minority thereof as to give it
substantial control of the other, or indirectly by ownership of such a majority
of the voting stock of a third company so controlling the other or (ii) if or
controlled by a third company (or by individuals) so controlling the other. The
word “Landlord”, as used herein, means only the owner for the time being of
Landlord’s interest in this Lease, that is, in the event of any transfer of
Landlord’s interest in this lease transferor shall cease to be liable and shall
be released from all liability for the performance or observance of any
agreements or conditions on the part of the Landlord to be performed or observed
subsequent to the time of said transfer, it being understood and agreed that
from and after said transfer the transferee shall be liable for performance and
observance of said agreements and conditions. If Tenant shall consist of more
than one (1) person or if there shall be a guarantor of Tenant’s obligations,
then the liability of all such persons, including the guarantor, if any, shall
be joint and several and the word “Tenant”, as used in clauses (4) (5), (6), and
(7) of Section (B) of Article 15 of the Lease, shall be deemed to mean any one
of such persons. No trustee, shareholder or beneficiary of any trust and no
partner, venturer or participant in any joint venture or partnership and no
individual, group of individuals, partnership, joint venture, trust, corporation
or other entity (and no officer or director thereof) who or which hold
Landlord’s or tenant’s



--------------------------------------------------------------------------------

interest in this Lease shall be personally liable for any of the agreements,
express or implied, hereunder, except that such agreements shall, as the case
may be, be binding (i) upon the trustees of said trust as trustees, but not
individually, and upon the trust estate, or (ii) upon an individual, group of
individuals jointly and severally, joint venture, partnership, corporation or
other entity only to the extent of his, its or their ownership interest in the
Demised Premises, and subject to the prior rights of the holders of any
mortgages upon the Demised Premise and/or the Entire Parcel and/or premises of
which the Entire Parcel is a part.

(B) It is agreed that if any provisions of this Lease shall be determined to be
void by any court of competent jurisdiction then such determination shall not
affect any other provisions of this Lease, all of which other provisions shall
remain in full force and effect; and it is the intention of the parties hereto
that if any provision of this Lease is capable of two constructions one of which
would render the provision void and the other of which would render the
provision valid, then the provision shall have the meaning which renders it
valid.

(C) This instrument contains the entire and only agreement between the parties,
and no oral statements or representations or prior written matter not contained
in this instrument shall have any force or effect. This Lease shall not be
modified in any way except by a writing subscribed by both parties.

(D) At any time after the commencement of the term of this Lease and within five
(5) days after receipt by Tenant of a written request from Landlord, Tenant
shall acknowledge in writing to Landlord or any mortgagee or prospective
mortgagee or other person designated by Landlord that all the construction
required of Landlord has been completed, if such be the case and if not
referencing incomplete items that Tenant has accepted possession of the Demised
Premises, that Landlord is not in default under this Lease, if such be the case,
or otherwise specifying each such default in detail, that Tenant has no right of
set-off against rents for any reason and no defenses against the enforcement of
any provision in this Lease contained, that no rentals have been paid in advance
except for the then current month and for the security deposit so provided in
Article 5, that this Lease is in full force and effect and has not been assigned
or amended in any way and any other information reasonably requested.

(E) Wherever in this Lease provision is made for the doing of any act by any
person it is understood and agreed that said act shall be done by such person at
its own cost and expense unless a contrary intent is expressed.

(F) The Tenant shall not record this Lease with the any registry of deeds or
office of the land court or record any Notice of Lease referencing this Lease or
describing the Demised Premises. If the precise calendar date on which the term
of this Lease commences shall not be specified therein, then at the request of
either party the other party shall execute, acknowledge and deliver any
instrument amending the foregoing instrument of record to give notice of the
precise calendar date on which the term of this Lease commenced and shall
terminate.

(G) This instrument shall be construed in accordance with the laws of the
Commonwealth of Massachusetts.

26. DELAYS: In any case where either party hereto is required to do any act
other than the payment of money, delays caused by or resulting from Act of God,
war, civil commotion, fire or other casualty, labor difficulties, shortages of
labor, material or equipment, government regulations or other causes beyond such
party’s reasonable control shall not be counted in determining the time during
which such work shall be completed, whether such time be designated by a fixed
time or “a reasonable time”. In any case where work is to be paid for out of
insurance proceeds or condemnation awards due allowance shall be made, both to
the party required to perform such work and to the party required to make such
payment, for delays in the collection of such proceeds and awards.



--------------------------------------------------------------------------------

27. NOTICES: All notices and other communications permitted, authorized or
required hereunder shall be in writing and shall be given by mailing the same by
certified or registered mail, return receipt requested, postage prep id. If
given to Tenant, the same shall be mailed to Tenant at

RXi Pharmaceuticals Corporation

1500 West Park Drive

Suite 210

Westborough, MA 01581

and if given to Landlord, the same shall be mailed to Landlord at:

257 Simarano LLC

5 Mount Royal Avenue

Marlborough, MA 01752

28. CAPTIONS: The captions used as headings for the various Articles of this
Lease are used only as a matter of convenience for reference, and are not to be
considered a part of this Lease or to be used in determining the intent of the
parties of this Lease.

29. BROKERS COMMISSION: Tenant hereby represents and warrants to Landlord that
Tenant has dealt with no brokers in connection with this Lease other than those
from O’Brien Commercial Properties, Inc. Tenant shall save Landlord harmless
from, and indemnify Landlord against, all loss or damage (including without
limitation the cost of defending same) arising from any claim by any brokers
alleging they have dealt with Tenant.

30. RENT ESCALATION: Commencing with the beginning of the second year of the
term hereof and each year thereafter, the Minimum Rent being paid hereunder as
shown on Page 1 on this Lease shall be increased as follows:

$107,709.50 Is the minimum rent for year 1

$110,940.78 Is the minimum rent for year 2

$114,269.06 Is the minimum rent for year 3

$117,697.00 Is the minimum rent for year 4

$121,227.98 Is the minimum rent for year 5

31. TENANT IMPROVMENTS: Entire space shall be delivered in “as-is” broom-clean
condition including the following:

Enlarge the reception area by “expanding” the front entrance of the space and
wall 10+/- feet

(and removal of door frame and side walls “headed-off” leading to the main
office area)

Paint the walls in the office and lab spaces with color choice of tenant

Dedicated bathrooms to be professionally cleaned and painted

Upper cupboards to be removed if necessary to fit Tenant’s refrigerator

Suite 104 to be cleaned and painted with color choice by tenant

Suite 104 closet doors shall be repaired to working condition

Tenant color choices shall be subject to Landlord approval



--------------------------------------------------------------------------------

32. JURY WAIVER: The Tenant and the Landlord each hereby knowingly, voluntarily,
and intentionally waive any and all rights to a trial by jury in any action or
proceeding in connection with this Lease, the obligations, all matters
contemplated hereby and documents executed in connection herewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
instrument, under seal, all as of the day and year first above written.

 

/s/ Eric O’Brien

   

/s/ Geert Cauwenbergh

257 Simarano, LLC     RXi Pharmaceuticals Corporation Its:  

Managing Member

    Its:  

President & CEO

 

/s/ David Stubblebine

Brighton Properties, LLC Its:  

Manager

/s/ David Stubblebine

Robert Stubblebine 1, LLC Its:  

Manager

/s/ James Stubblebine

Robert Stubblebine 2, LLC Its:  

Manager